The case has been here twice before. 345 Mass. 772. 350 Mass. 773. In the latter rescript a decree of contempt against Harry Butters was reversed and it was stated that “all pending matters” be heard anew by another judge from another county. Subsequently a new petition for contempt was filed by Charlotte and was heard by the disqualified judge before whom she testified and before whom Butters refused to be sworn or testify. Butters was adjudged in contempt for not complying with an earlier decree entered by another judge ordering payments to Charlotte. Butters purged himself by paying the arrears and now appeals. No brief was filed by Charlotte. A petition for contempt, “although dealt with in a separate proceeding, is actually an incident of the principal suit.” New England Overall Co. Inc. v. Woltmann, 343 Mass. 69, 80. The presumption of good faith constrains us to indulge the judge the nice distinction which he seems to have read into the rescript. Thus considered, there is no error of record and the decree is affirmed. To avoid further misunderstanding, however, all matters whether now pending or hereafter arising from or incidental to the present litigation or hereafter brought in the Probate Court for the county of Suffolk by either of the parties against the other, shall, unless otherwise ordered by a Justice of this court, be heard by a judge from another county to be assigned by the Chief Judge of the Probate Courts.

Decree affirmed.